 1   RYAN S. PETERSEN, ESQ.
     Nevada Bar No. 010715
 2   JASON M. WILEY, ESQ.
     Nevada Bar No. 009274
 3   WILEY PETERSEN
     1050 Indigo Dr., Suite 130
 4   Las Vegas, Nevada 89145
     Telephone No.: (702) 910-3329
 5
     Attorneys for Defendants
 6   Preferred Homecare/Lifecare Solutions
     and Medical Depot, Inc.
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
      RAYMOND J. OLSEN, JR., an individual,                CASE NO: 2:17-cv-00547-GMN-GWF
10
                                    Plaintiff,             STIPULATION AND ORDER FOR
11    v.                                                   DISMISSAL WITH PREJUDICE

12
      PREFERRED HOMECARE/LIFECARE
13    SOLUTIONS, an Arizona limited liability
      company; MEDICAL DEPOT, INC., dba
14    DRIVE DEVILBISS HEALTHCARE, a New
      York corporation; DOES I through X and
15    ROE CORPORATIONS I through X,
16    inclusive,

17                               Defendants.

18
            Defendants PREFERRED HOMECARE/LIFECARE SOLUTIONS and MEDICAL
19
     DEPOT, INC. d/b/a DRIVE DEVILBISS HEALTHCARE, by and through counsel of record, the
20
     law firm of WILEY PETERSEN; and Plaintiff, RAYMOND J. OLSEN, JR., by and through his
21
     counsel of record, MAIER GUTIERREZ & ASSOCIATES, hereby stipulate to the dismissal of
22
     this matter in its entirety, with prejudice, each party to bear their own fees and costs.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28


                                                 - Page 1 of 2 -
 1   MAIER GUTIERREZ & ASSOCIATES                      WILEY PETERSEN

 2
     _/s/ Stephen Clough_________________              /s/ Ryan Petersen_____________
 3
      Stephen G. Clough, Esq.                          RYAN S. PETERSEN, ESQ.
 4    Nevada Bar No. 10549                             Nevada Bar No. 10715
      8816 Spanish Ridge Ave.                          JASON M. WILEY, ESQ.
 5    Las Vegas, Nevada 89148                          Nevada Bar No. 09274
                                                       1050 Indigo Dr., Suite 130
 6     Attorneys for Plaintiff                         Las Vegas, NV 89145

 7                                                     Attorneys for Defendants

 8                                                ORDER

 9          Upon stipulation of the Parties, and Good Cause Appearing Therefor,

10          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-referenced

11   matter be dismissed in its entirety, with prejudice, each party to bear their own fees and costs.
                         26 day of July, 2019.
            DATED this ______
12

13

14                                                 _____________________________________
15                                                 Gloria M. Navarro, Chief Judge
                                                   UNITED STATES DISTRICT COURT
16   RESPECTFULLY SUBMITTED BY:
17   WILEY PETERSEN
18
     /s/ Ryan Petersen
19   RYAN S. PETERSEN, ESQ.
20   Nevada Bar No. 10715
     JASON M. WILEY, ESQ.
21   Nevada Bar No. 09274
     1050 Indigo Dr., Suite 130
22   Las Vegas, NV 89145
23
     Attorneys for Defendants
24

25

26
27

28


                                                - Page 2 of 2 -
